

114 HR 6255 IH: Norman Yoshio Mineta Congressional Gold Medal Act
U.S. House of Representatives
2016-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6255IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2016Mr. Honda (for himself, Mr. Bera, Mr. Brady of Pennsylvania, Mr. Calvert, Mr. Carter of Georgia, Mr. Castro of Texas, Mr. Chabot, Ms. Judy Chu of California, Mr. Costa, Mr. Dent, Mr. DeSaulnier, Ms. Eshoo, Mr. Farr, Mr. Fleischmann, Mr. Garamendi, Mr. Al Green of Texas, Mr. Hanna, Mr. Harper, Mr. Heck of Nevada, Mr. Hill, Mr. LaMalfa, Ms. Lee, Mr. Ted Lieu of California, Ms. Lofgren, Mr. Lowenthal, Mrs. Lummis, Mr. Marino, Ms. Matsui, Mr. McKinley, Ms. Meng, Mrs. Napolitano, Mr. Nunes, Mr. Rohrabacher, Mr. Salmon, Mr. Shuster, Mr. Smith of Missouri, Mr. Swalwell of California, Mr. Takano, Mr. Thompson of California, Mr. Valadao, Mr. Vargas, Mrs. Mimi Walters of California, Mr. Young of Alaska, Mr. Becerra, and Mr. Farenthold) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo award a Congressional Gold Medal to Norman Yoshio Mineta in recognition of his courageous,
			 principled dedication to public service, civic engagement, and civil
			 rights.
	
 1.Short titleThis Act may be cited as the Norman Yoshio Mineta Congressional Gold Medal Act. 2.FindingsCongress finds the following:
 (1)Norman Yoshio Mineta was born November 12, 1931, in San Jose, California, to immigrant parents, Kunisaku and Kane Mineta, from Shizouka prefecture in Japan.
 (2)In 1942, Mineta and his family were forcibly relocated to the Heart Mountain Relocation Center in Wyoming. They were among 120,000 people of Japanese ancestry, two-thirds of whom were natural-born United States citizens, sent to internment camps by the United States Government during the Second World War.
 (3)After graduating from the University of California at Berkeley, Mineta served as an intelligence officer for the United States Army in Korea and Japan from 1953 to 1956. Mineta then joined his father’s insurance business located in San Jose’s Japantown.
 (4)In 1966, Mineta accepted an appointment to the San Jose Housing Authority, believing community involvement to be essential to civic life and the full integration of Japanese Americans into his hometown. He became a city councilmember one year later.
 (5)Mineta was elected mayor of San Jose in 1971, becoming the first Asian American mayor of a major American city in the continental United States. As mayor, he worked to economically develop San Jose as Silicon Valley was forming, and also strengthened community relations by engaging racial and ethnic minorities through San Jose city departments and agencies, including the San Jose Police Department.
 (6)From 1975 to 1995, Mineta served as a Member of the U.S. House of Representatives, representing the heart of Santa Clara County and Silicon Valley. He served on numerous committees, including the Budget, Intelligence, and Science committees. He served longest on the House Public Works and Transportation Committee, now known as the Transportation and Infrastructure Committee, including as Committee Chairman.
 (7)In 1978, Mineta, along with Representative Frank Horton (R–NY), introduced a bipartisan joint resolution authorizing and requesting the President to proclaim the 7-day period beginning on May 4, 1979, as Asian/Pacific American Heritage Week. May is the month when the first Japanese immigrants arrived in the United States in 1843, and also when Chinese laborers completed the transcontinental railroad in 1869. The resolution became Public Law that year, and was later expanded to recognize the month of May as Asian Pacific American Heritage Month.
 (8)In 1987, Mineta had the honor of signing the Civil Liberties Act which offered an official apology and redress for the grave injustices committed against Americans of Japanese ancestry during World War II, on behalf of the House of Representatives when acting as Speaker pro tempore. In a culmination of a 10-year bipartisan effort, President Ronald Reagan signed the bill into law as Public Law 100–383 on August 10, 1988.
 (9)Throughout his tenure in the House of Representatives, Mineta was a strong advocate for transportation laws which made air travel safer and aviation and transit systems more accessible to Americans with disabilities. He also authored the Intermodal Surface Transportation Efficiency Act of 1991, which gave State, local, and regional governments greater control over the use of Federal dollars in their communities.
 (10)Mineta co-founded the Congressional Asian Pacific American Caucus and the Asian Pacific American Institute for Congressional Studies in 1994, which today continue to promote the well-being and full participation of these communities in American civic life.
 (11)In 2000, Mineta became the first Asian American to serve in a Presidential Cabinet as the Secretary of Commerce under President William J. Clinton.
 (12)In 2001, Mineta continued his dedication to public service and bipartisanship by serving as Secretary of Transportation under President George W. Bush.
 (13)Mineta was at the helm of the Department of Transportation on the day of the September 11, 2001, terrorist attacks. In the aftermath of the attacks and through the end of his tenure as Secretary of Transportation, he ushered in critical reforms to the Nation’s transportation and security screening networks.
 (14)In 2001, the San Jose City Council announced that the city’s airport was to be renamed the Norman Y. Mineta San Jose International Airport.
 (15)Mineta received the Presidential Medal of Freedom, the highest civilian award in the United States, in 2006 from President George W. Bush, and the Grand Cordon, Order of the Rising Sun, from the Government of Japan, which is the highest honor bestowed upon an individual outside of Japan.
 (16)Having personally experienced the wrongful indignity of internment as a child by his own government, Norman Yoshio Mineta has dedicated his life to public service, to his community, and to his country, and has done so with exemplary dignity and integrity.
			3.Congressional gold medal
 (a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to Norman Yoshio Mineta, in recognition of his courageous, principled dedication to public service, civic engagement, and civil rights.
 (b)Design and strikingFor purposes of the presentation referred to in subsection (a), the Secretary of the Treasury (referred to in this Act as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions, to be determined by the Secretary.
 4.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section 3 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of medals
 (a)National medalsThe medals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code.
 (b)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all medals struck under this Act shall be considered to be numismatic items.
			